Citation Nr: 0402530	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  02-10 976A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.   Entitlement to service connection for arteriosclerotic 
heart disease, as secondary to service-connected rheumatoid 
arthritis and rheumatic fever. 

2.  Entitlement to service connection for hypertensive 
vascular disease, as secondary to service-connected 
rheumatoid arthritis and rheumatic fever. 

3.  Entitlement to service connection for diabetes mellitus, 
as secondary to service-connected rheumatoid arthritis and 
rheumatic fever. 

4.  Entitlement to service connection for blindness, as 
secondary to service-connected rheumatoid arthritis and 
rheumatic fever. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1999 and subsequent rating decisions 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

Unfortunately, the Board cannot decide the claims appealed 
just yet.  Instead, they must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

Factual Background

The veteran's private physician stated that the veteran was 
treated for rheumatic fever about 7 days after separation 
from service in February 1946.  The veteran was hospitalized 
from April to May 1946 and diagnosed with generalized 
rheumatoid arthritis.  No electrocardiogram (EKG) evidence of 
rheumatic fever was found.

The veteran was granted service connection for rheumatoid 
arthritis and assigned a 20 percent evaluation effective 
April 1946.  The veteran was hospitalized for a possible 
occurrence of rheumatic fever in June 1951.  The examiner 
noted that the veteran had rheumatic fever in 1946 as opposed 
to rheumatoid arthritis.  The examiner also noted the 
presence of valvular heart disease had been considered, but 
not proven.  The diagnosis was inactive rheumatic fever, 
possible rheumatic heart disease, and chronic pharyngitis.  

A VA consultation sheet dated in December 1952 is of record.  
The examiner believed there was no active rheumatic fever at 
that time.  A VA orthopedic examination conducted in February 
1953 revealed no orthopedic diagnosis.  

Progress notes from the veteran's private physician, Nelson 
A. Cox, M.D., from March 1960 to October 1977, are of record.  
Although the veteran complained of chest pains, no diagnosis 
referable to a cardiac condition was made.  The veteran was 
diagnosed with mild conjunctivitis in March 1961.  

A VA diabetes mellitus examination was conducted in March 
1998.  The veteran reported a 20-year history of diabetes.  
He also said he had had rheumatoid arthritis since 1946, and 
he related a history of possible irregular heartbeats and 
questionable mitral stenosis.  He stated that his diabetes 
occurred when he took cortisone shots for his rheumatoid 
arthritis.  The pertinent diagnoses were diabetes, rheumatoid 
arthritis, hypertension, cardiac murmur consistent with 
aortic stenosis, history of irregular heart beat, history of 
cortisone shots in the distant past for a few years only, and 
first degree arteriovenous block, left anterior vesicular 
block, left ventricular hypertrophy, with repolarization 
abnormality.  

The examiner stated that it was quite possible the cortisone 
shots "provoked" the veteran's diabetes, but the condition 
would have corrected itself after he stopped taking the 
medication.  The examiner also stated that steroids such as 
cortisone can aggravate coronary artery disease, but it is 
unclear whether the veteran ever had coronary artery disease.  

An April 1998 deferred rating decision found that the March 
1998 VA examination was inadequate for rating purposes as it 
failed to provide a definite opinion regarding the cause of 
the veteran's conditions.  So the RO requested that 
the examiner who conducted that evaluation provide additional 
information.  

In response, the examiner who conducted the March 1998 
examination stated that a stress thalium test should be 
obtained to determine the presence of any significant 
coronary artery disease.  He also stated that, subsequently, 
a rheumatologist should determine the relationship between 
the veteran's rheumatoid arthritis and its treatment to 
diabetes mellitus or coronary artery disease.  

The veteran underwent combined echocardiogram and exercise 
tolerance test in June 1998.  The exercise test was negative 
for ischemia, showed poor functional capacity, no exercise-
induced chest pain or arrhythmias, and hypertensive 
blood pressure response to exercise.  

Another VA examination was conducted in September 1998.  The 
examiner stated that the veteran's initial diagnosis of 
rheumatoid arthritis was made before the present criteria for 
rheumatoid arthritis became established and his past therapy 
of immunizations with typhoid fever and sulfur medications 
were consistent with the therapy given during that time 
period.  The examiner found it unusual for an individual to 
go this long a period of time without significant findings of 
rheumatoid arthritis on examination.  In addition, the 
results of recent blood tests such as erythrocyte 
sedimentation rate (ESR) and rheumatoid arthritis factor do 
not support the diagnosis of rheumatoid arthritis, and the 
previous diagnosis should have been rheumatic fever.  

A VA heart and hypertension examination was conducted in 
November 1998.  The veteran stated that he has had numerous 
nuclear medicine stress tests and asked that he submit such 
records instead of obtaining another stress thalium test.  
The pertinent diagnoses were history of rheumatic fever, 
valvular heart disease, diabetes mellitus type II, and 
history of osteoarthritis.  The examiner stated that it was 
at least as likely as not that the original diagnosis should 
have been rheumatic fever.  The examiner also stated that 
rheumatic fever could lead to rheumatic heart disease, 
usually valvular heart disease.  The examiner was unaware of 
any correlation between rheumatic fever and coronary artery 
disease.  

A February 1999 rating decision granted service connection 
for the residuals of rheumatic fever and assigned a 10 
percent evaluation, effective October 1997.

A VA eye examination was conducted in December 2001.  It was 
noted that the veteran had cataract surgery three years 
earlier followed by laser application to the retina for 
control of edema and hemorrhages.  The diagnoses were 
peripheral blepharochalasis of both upper lids, aphakia with 
posterior chamber intraocular lens (PCIOL) replacement of 
both eyes, and scars and atrophy of the retina, best vision 
right eye 20/300, left eye finger count two feet.  The 
examiner opined that the peripheral blepharochalasis and 
veteran's aphakia with PCIOL were due to aging.  The examiner 
also noted that the veteran's scars and atrophy of the retina 
were related to aging, hypertension and peripheral vascular 
disease and cannot be related directly to the veteran's 
rheumatoid arthritis or valvular heart disease.  

The examiner who conducted the January 2002 VA heart 
examination stated that the veteran had coronary artery 
disease documented by his private physician.  

In a July 2002 rating decision, a higher 30 percent 
evaluation was granted for the residuals of rheumatic fever 
and the condition was recharacterized as the residuals of 
rheumatic fever to include aortic stenosis, effective January 
12, 1998 (the effective date of the revised cardiovascular 
regulations).  

Initial Legal Analysis

After a preliminary review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
was codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and implementing VA regulations were 
published and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  When aggravation of a non-
service-connected disability is proximately due to or the 
result of a service-connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Arteriosclerotic Heart Disease and Hypertensive Vascular 
Disease

The Board notes that the medical opinions discussed in the 
factual background section above are inadequate to resolve 
the question of whether these two conditions were caused or 
aggravated by the veteran's service-connected rheumatoid 
arthritis or rheumatic fever.  Some of the examiner's did not 
find arteriosclerotic heart disease and none of the 
examiner's provided an opinion regarding the etiology of the 
subsequently demonstrated heart disease.  Therefore, another 
examination and opinion should be obtained.  38 U.S.C.A. 
§ 5103A(d).

On remand, the RO should consider the former 38 C.F.R. 
§ 4.101 (1997) in analyzing this case.  While it is noted 
that effective January 12, 1998, this section was removed 
from the C.F.R., the section was effective during the 
pendency of this appeal; the veteran filed his claim in 
October 1997, prior to this change in law.  And where the law 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable will apply unless the law provides 
otherwise.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  
Accordingly, the Board observes that the pertinent provisions 
of that section are as follows:

With a history of rheumatic fever in 
service, an aortic insufficiency manifest 
some years later without other cause 
shown may be service connected.  The 
subsequent progress of rheumatic heart 
disease, and the effect of superimposed 
arteriosclerotic or hypertensive changes 
cannot usually be satisfactorily 
disassociated or separated so as to 
permit differential service connection.  
It is for this reason, in part, that 
great insistence is placed upon 
ascertainment of the service-connected 
disease as a true pathological entity.

Notably, 38 C.F.R. Part 4, including the above section, is 
normally not for consideration in service connection cases 
because that Part, the Schedule for Rating Disabilities 
(Rating Schedule), is instead intended for application in the 
evaluation of the severity of disabilities once service 
connected.  But in this particular case, as the section 
clearly contemplated consideration of both service connection 
and disability evaluation issues, the RO should consider the 
meaning of the section in cases such as this.  At face value, 
the section meant that where service connection was in effect 
for rheumatic fever, and no other cause was shown for aortic 
insufficiency manifest some years later, it might be 
service connected.  Similarly, for rating purposes, the 
effect of the subsequent progress of rheumatic heart disease, 
and the effect of superimposed arteriosclerotic or 
hypertensive changes could not, usually, be satisfactorily 
disassociated or separated so as to permit differential 
service connection.  This essentially told raters they must 
consider all effects due to any of the noted conditions, when 
rating rheumatic heart disease, unless the effects of the 
various disabilities could be satisfactorily disassociated.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Diabetes Mellitus

The RO issued a VCAA letter in August 2001 pertaining to the 
other three issues developed for appellate review.  However, 
the RO has never issued a VCAA letter pertaining specifically 
to diabetes mellitus.  On remand, then, the RO must issue 
such a letter to the veteran and obtain any additional 
evidence he subsequently identifies in response.  Again, as 
noted above, the examiner who conducted the March 1998 
evaluation stated that the relationship between the veteran's 
rheumatoid arthritis and its treatment to diabetes mellitus 
should be determined.  Therefore, another examination is 
needed to resolve this determinative question.  38 U.S.C.A. 
§ 5103A(d).


Blindness

As also noted above, a VA examiner has stated that the 
veteran's eye conditions cannot be related directly to his 
service-connected rheumatoid arthritis or valvular heart 
disease.  However, by the same token, that examiner also 
attributed the veteran's scars and atrophy of the retina to 
not only his aging, but also to his hypertension and 
peripheral vascular disease.

Therefore, the veteran's appeal for blindness, as secondary 
to his service-connected rheumatoid arthritis and rheumatic 
fever, is inextricably intertwined with his claims for 
secondary service connection for arteriosclerotic heart 
disease and hypertensive vascular disease-which, for the 
reasons stated, require additional development.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  A grant of service 
connection for arteriosclerotic heart disease and/or 
hypertensive vascular disease could affect the outcome of the 
claim for blindness.  So the claim for blindness is, in 
effect, part and parcel of those other claims and, therefore, 
must be treated as such to avoid piecemeal adjudication.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for any cardiac 
condition or diabetes mellitus, the 
records of which are not already on file.  
With his authorization, obtain records 
from each health care provider he 
identifies.  

2.  Regarding the claim for service 
connection for diabetes mellitus as 
secondary to the service-connected 
rheumatoid arthritis and rheumatic fever, 
review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107), 
are fully complied with and satisfied.  
This includes complying with the recent 
holding in Pelegrini v. Principi, No. 01-
944, 2004 U.S. App. Vet. Claims Lexis 11 
(Jan. 13, 2004), the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003), and all other 
applicable legal precedent.  (Note:  The 
VCAA letter previously issued in August 
2001 concerned his other claims.)

3.  After the above development has been 
completed, schedule the veteran for an 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of any currently 
present cardiac condition, specifically 
any arteriosclerotic heart disease and/or 
hypertensive vascular disease.  Also 
determine the nature and extent of any 
diabetes mellitus.

The examiner should also provide a 
medical opinion indicating whether it is 
at least as likely as not that any 
arteriosclerotic heart disease, 
hypertensive vascular disease, and/or 
diabetes mellitus was 1) caused or 
2) aggravated by the service-connected 
rheumatoid arthritis or rheumatic fever.  
If the service-connected pathology is not 
implicated in any arteriosclerotic heart 
disease, hypertensive vascular disease, 
or diabetes mellitus found, that too 
should be fully explained in the record.  
The rationale for the opinions must also 
be discussed.  Send the claims folder to 
the examiner, along with a copy of this 
remand, so he/she can review the 
veteran's pertinent medical history.

4.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before the case is returned to 
the Board for further appellate 
consideration.  When considering 
the issues of entitlement to service 
connection for arteriosclerotic heart 
disease and hypertensive vascular 
disease, the RO must specifically 
consider the provisions of 38 C.F.R. 
§ 4.101 (1997).  Inasmuch as the issue of 
entitlement to secondary service 
connection for blindness is deemed to be 
inextricably intertwined with the issue 
of entitlement to secondary service 
connection for arteriosclerotic heart 
disease and hypertensive vascular 
disease, the RO should take appropriate 
adjudicative action.  

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

